     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 CONTINENTAL INSURANCE                                 CIVIL ACTION
 COMPANY
                                                       NO: 18-2810
 VERSUS


 BOLLINGER QUICK REPAIR, LLC,                          SECTION: “J”(5)
 BOLLINGER AMELIA REPAIR,
 LLC, ROLLS-ROYCE NORTH
 AMERICA, INC. AND ROLLS-
 ROYCE ENERGY SYSTEMS, INC.


                             ORDER & REASONS

      Before the Court are two Motions for Partial Summary Judgment (Rec. Docs.

96, 97) filed by Defendants, Rolls-Royce Marine North America, Inc., Bollinger

Amelia Repair, LLC, and Bollinger Quick Repair, LLC; an opposition filed thereto by

Plaintiff, Continental Insurance Company (Rec. Doc. 101); and a reply by Defendants

(Rec. Doc. 105). Having considered the motion and legal memoranda, the record, and

the applicable law, the Court finds that the motions should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      In December 2015, the M/V OCEAN PIONEER, which was owned and

operated by Hydra Offshore Construction, Inc. (“Hydra”) and insured by Plaintiff

Continental Insurance Company (“CNA”), was docked at the Gulf Copper shipyard in

Port Arthur, Texas when a loose mooring line that was adrift in the harbor became

tangled in the vessel’s port and starboard propellors. Divers removed the line and

found no underwater damage to the vessel. The vessel then performed two jobs

                                        1
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 2 of 7




offshore without any problems. In February 2016, the vessel sailed to Defendant

Bollinger’s yard for drydocking and for inspection by the United States Coast Guard.

During the inspection, the Coast Guard observed an oil sheen and required repairs

before it would issue a new Certificate of Inspection.

      Consequently, Hydra entered into an oral contract with Bollinger to repair the

oil leak and refurbish and rebuild components of the vessel’s controllable pitch

propeller systems (“CPPS”). Bollinger subcontracted with Defendant Rolls-Royce,

who designed and manufactured the vessel’s CPPS, to perform some of the repair

work. In March 2016, Bollinger and Rolls-Royce began the repair work, which

concluded in December 2016. The vessel then departed Bollinger’s shipyard for Port

Arthur for testing of the vessel’s CPPS and dynamic positioning system. While in

transit, the CPPS allegedly began “hunting” due to hydraulic pressure fluctuations

in the port side CPPS.

      On March 10, 2017, Hydra put Bollinger on notice of its intent to pursue a

claim for damage to the vessel’s CPPS. On April 12, 2017, Hydra placed CNA on

notice that it was abandoning the vessel and tendered the vessel to CNA as a

constructive total loss. While CNA conducted its own investigation between June 1,

2017 and December 2018, Hydra was reimbursed by CNA for its sue and labor

expenses incurred to moor and maintain the vessel; however, Hydra was not invoiced

for these same services before or after those dates.

      On March 16, 2018, CNA filed the instant lawsuit to recover the amounts that

it was obligated to pay its insured, Hydra, for the damage to the vessel caused by



                                           2
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 3 of 7




Bollinger’s and Rolls-Royce’s alleged failure to properly repair the vessel. On April

20, 2021, Defendants filed the instant motions for partial summary judgment,

arguing that CNA’s sue and labor expenses were not reasonably incurred as a result

of an insured loss. (Rec. Docs. 96, 97).

                                 LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)); Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

      If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving



                                           3
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 4 of 7




party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party's evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party's claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.

                                      DISCUSSION

       It is undisputed that the hull insurance policy issued by CNA to Hydra

included a sue and labor clause. Sue and labor clauses require an insurer to

reimburse the insured for the costs incurred to prevent loss or mitigate damages. St.

Paul Fire & Marine Ins. Co. v. SSA Gulf Terminals, Inc., No. CIV.A. 01-3063, 2002

WL 31260153, at *4 (E.D. La. Oct. 8, 2002). Insurers began to include sue and labor

clauses centuries ago in order to encourage insured parties to take steps to prevent

threatened losses and mitigate losses if they occur. Reliance Ins. Co. v. The Escapade,

280 F.2d 482, 488 n. 11 (5th Cir. 1960). Even when the vessel is ultimately declared




                                              4
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 5 of 7




a total constructive loss, the insurer is still required to reimburse sue and labor

expenses. 12A Couch on Insurance § 183:162 (3d ed. 2020).

      In this case, Defendants concede that the policy issued by CNA to Hydra

required CNA to reimburse Hydra for any reasonably incurred expenses made to

preserve the vessel and prevent further damage. (Rec. Doc. 96-1, at p. 3). However,

rather than arguing that the expenses incurred were excessive, Defendants argue

that CNA should not have reimbursed Hydra for any of its sue and labor expenses.

Specifically, Defendants note that, from December 2016 to the present, the vessel has

remained moored at the same location, but, from December 2016 through the end of

May 2017, Hydra did not incur any charges or fees to moor or maintain the vessel.

However, from June 1, 2017 through December 2018, Hydra was invoiced a total of

$391,977.73 for mooring the vessel, shore power, security, daily vessel inspections,

monthly engine start-ups and preservation, and storage of shafts and propellers by

an entity known as Consolidated Ship Repair & Marine Fabrication, LLC

(“Consolidated”), which was formed on May 1, 2017 by Trevor Davis, President of

Hydra. Thus, Defendants argue that the sue and labor expenses incurred between

June 2017 and December 2018 were not reasonable because Hydra was not charged

before or after those dates for the same moorage and services.

      It is irrelevant whether there were charges for mooring and servicing the vessel

before the vessel had been tendered to CNA because the need to incur charges under

the hull policy did not arise until after Hydra abandoned the vessel, tendered it to

CNA, and requested it be deemed a constructive total loss. After Hydra had tendered



                                          5
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 6 of 7




the vessel to CNA, CNA conducted its own investigation to decide whether it agreed

with Hydra’s assessment that the vessel should be declared a constructive total loss.

During this time, the vessel needed to be moored and maintained in order to prevent

any further damage.

      Defendants argue that expenses to moor and maintain a vessel can only

constitute sue and labor expenses under exceptional circumstances. Defendants

assert that these expenses would have been incurred by Hydra in the ordinary course

of business; however, the vessel would not have incurred these expenses if it had been

operating rather than needing to be stored due to the damage allegedly caused by

Defendants’ negligent repairs. Further, sue and labor clauses cover any reasonable

expenses incurred by the insured primarily for the benefit of the insurer to reduce or

eliminate a covered loss. Blasser Bros., Inc. v. Northern Pan–American Line, 628 F.2d

376, 386 (5th Cir. 1980). By June 2017, the vessel had been abandoned by Hydra and

tendered to CNA; therefore, any expenses incurred by Hydra to moor and maintain

the vessel primarily benefitted CNA, not Hydra. Thus, it was reasonable for CNA to

reimburse Hydra after it had tendered the vessel to CNA because these expenses

were primarily incurred on its behalf.

      After December 2018, Hydra was not invoiced for the vessel’s moorage or

maintenance because Consolidated or another affiliated entity purchased the vessel

from CNA after CNA declared it a constructive total loss. (Rec. Doc. 96-20, at pp. 7-

8). Despite Defendants’ contentions, there is no reason that Hydra would incur

expenses for storing a vessel that it or its insurer did not own. Accordingly, the Court



                                           6
     Case 2:18-cv-02810-CJB-MBN Document 106 Filed 05/18/21 Page 7 of 7




finds that CNA properly reimbursed Hydra for its expenses incurred between June

2017 and December 2018.

      Defendants’ remaining arguments regarding the ownership and management

structure of Hydra and Consolidated are similarly unavailing. Notably, although

Defendants make numerous assertions about Trevor Davis, Hydra, and Consolidated,

the words “veil piercing” do not appear once throughout the entirety of Defendants’

memoranda, nor do Defendants cite any legal authority to support a veil piercing

argument. Further, even if Consolidated was an alter ego of Hydra or Trevor Davis,

the Court is not convinced that charging CNA to moor and maintain the ship was

unreasonable because, as explained above, the vessel had already been abandoned by

Hydra and tendered to CNA.

                                 CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motions for Partial Summary

Judgment (Rec. Docs. 96, 97) are DENIED.

      New Orleans, Louisiana, this 18th day of May, 2021.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                        7
